Name: 79/320/EEC: Commission Decision of 13 March 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Dupont ultracentrifuge, type OTD-65'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-28

 Avis juridique important|31979D032079/320/EEC: Commission Decision of 13 March 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Dupont ultracentrifuge, type OTD-65' Official Journal L 076 , 28/03/1979 P. 0022 - 0022 Greek special edition: Chapter 02 Volume 7 P. 0109 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 13 MARCH 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES FROM THE SCIENTIFIC APPARATUS DESCRIBED AS ' DUPONT ULTRACENTRIFUGE , TYPE OTD-65 ' ( 79/320/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 29 AUGUST 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' DUPONT ULTRACENTRIFUGE , TYPE OTD-65 ' , INTENDED FOR USE NOTABLY IN THE FRACTIONATION OF PROTEINS , THE ISOLATION OF CELLULAR MEMBRANES AND COMPLEX ANTIGENS AND FOR SUBCELLULAR FRACTIONATION , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 6 FEBRUARY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS AN ULTRACENTRIFUGE WHICH CAN ATTAIN A SPEED OF ROTATION OF 65 000 R/MIN ; WHEREAS ITS OBJECTIVE CHARACTERISTICS SUCH AS SPEED OF ROTATION , VIBRATION-FREE OPERATION AND FULLY VARIABLE ACCELERATION , AS WELL AS THE USE MADE OF IT MAKE IT AN APPARATUS SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS THEREFORE IT MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS , IN PARTICULAR , IS THE CASE WITH APPARATUS ' L5-65 ' MANUFACTURED BY BECKMANN INSTRUMENTS , GMBH , FRANKFURTER RING 115 , 8000 MUNICH 40 , GERMANY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' DUPONT ULTRACENTRIFUGE , TYPE OTD-65 ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 MARCH 1979 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION